Citation Nr: 1634661	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to March 1967.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was assigned an effective date of August 17, 1998, for the award of a 40 percent disability rating for his service-connected lumbar strain.  The Veteran disagreed with the effective date assigned.

On April 26, 2011, the Veteran testified at a hearing before another Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

The instant matter was previously before the Board in February 2012, at which time the Board discussed the fact that the Veteran's claim for increase had been pending since 1973.  The matter was thus remanded for the agency of original jurisdiction (AOJ) to consider in the first instance whether the Veteran may have been entitled to disability rating of 40 percent prior to August 17, 1998.  On remand, the matter was readjudicated and denied via supplemental statements of the case dated in October, November, and December 2012, and was thereafter returned to the Board. 

In July 2014, the Board denied entitlement to an effective date prior to August 17, 1998, for the assignment of a 40 percent rating for his service-connected lumbar strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in March 2015, the Court granted a Joint Motion for Remand that vacated the Board's July 2014 decision and remanded the matter for compliance with the instructions in the Joint Motion.  

In November 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The resulting May 2016 VHA opinion has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.  

In June 2016, the Veteran requested that he be scheduled for a new Travel Board hearing before a Member of the Board.  (The Board notes that the Veteran had previously testified at a hearing before a Member of the Board who is no longer with the Board.)  The Board will therefore remand this case so that the Veteran may be scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and determine whether he would prefer a Travel Board hearing or a videoconference hearing.  Thereafter, schedule for the Veteran for the preferred hearing at his local RO. (If the Veteran does not respond, schedule him for a Travel Board hearing.)  Appropriate notification should be given to the Veteran and his accredited representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




